DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.

Response to Amendment
Applicant has submitted amendments to the claims on 7/2/2021. Claims 1, 10 and 15 have been amended.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

th of March, 2020 is maintained. 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase (US PAT. 6,381,501) in view of Zhang (US PUB. 20170132523, herein Zhang) in further view of Nakamura (US PUB. 20200151199)

Regarding claim 1, Takase teaches A programmable logic controller that controls an operation of a controlled equipment by repeatedly executing a user program, the controller comprising: 
a program storage part that stores the user program (col. 1 lines 33-35,“a memory in which programs including user programs and those for data logging are stored”); 
a device storage part that holds a plurality of devices instructable on the user program (col 10 lines 10-14, “FIG. 2 is an explanatory view illustrating contents of a memory on and including a bit device for storing information of one bit (col 10 lines 13-14, “designated at the reference numeral 1-8 is a collection bit device”, The bit device stores a bit) and a word device for storing information of one word or several words (col 13 lines 8-9, “This command is for a word device in a PLC”, The word device stores a word or a plurality of words.); 
a program execution part that repeatedly executes the user program stored in the program storage part (shown above) and performs computing processing on information stored in each (col 1 line 25, data from each device is gathered and as explained below the information from the devices is used in the user program.) of the plurality of devices in accordance with the user program (col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17). Then device data conversion is executed (for instance, * 50 (multiplication)) (S 8-18), and the converted device data is written in the user program data 8-13(S 8-19).” Data from the devices are being computed based on the user program.); 
a data collection part that repeatedly collects device data stored in at least one device [held on the device storage part] (shown above) to form time series device data (col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17), col 2 lines 36-37, “a user program reads out a date and time from the clock and writes the values in the log data”, the device data collected is in time series) [that repeat at specific cycles of the operation of the controlled equipment]; 
an acquisition part that acquires, based on a user instruction, information indicating a time reference of an extraction period (col 15 lines 50-55, “designated at the reference numeral 7-4 is a user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED or others, at 7-6 a data logging program for logging a switch state at a certain time interval, at 7-5 a device area in which data computed by , the information including a device that stores device data changing according to the [specific] cycle (col 15 lines 50-55, “designated at the reference numeral 7-4 is a user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED or others, at 7-6 a data logging program for logging a switch state at a certain time interval, at 7-5 a device area in which data computed by the user program is stored, and at 7-7 a device area in which data logged by the data logging program is stored.”, the cycle of the on/off is used for storing of device data.); 
an extraction part that extracts [from the time series device data for each of the specific cycles, a group of] individual data corresponding to the [specific cycle], based on the timing at which the device acquired by the acquisition part changes (col 15 lines 50-55, “designated at the reference numeral 7-4 is a user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED or others, at 7-6 a data logging program for logging a switch state at a certain time interval, at 7-5 a device area in which data computed by the user program is stored, and at 7-7 a device area in which data logged by the data logging program is stored.”, the switch state is the individual data that is logged based on the timing at which the I/O device changes. The I/O device as explained above corresponds with the acquisition part.); 
 that repeat at specific cycles of the operation of the controlled equipment, specific cycle, from the time series device data for each of the specific cycles, a group of individual data, held on the device storage part, and an addition part that adds identification information for identifying each group of individual data extracted by the extraction part to each group of individual data. 
Zhang teaches device data that repeats at a specific cycle of the operation of the controlled equipment (0017 “a module for detecting periodic event behaviors from machine generated logging”, a machine operates in at a specific cycle by being periodic in its behavior.)
the specific cycle (0017 “a module for detecting periodic event behaviors from machine generated logging”, a machine operates in at a specific cycle by being periodic in its behavior.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase with the periodic data from a machine logging of Zhang because Zhang teaches a means for treating input data as multiple time series data which provides a fast and robust mechanism to discover potentially periodic data within the time series data (0019). 
Takase and Zhang do not teach from the time series device data for each of the specific cycles, a group of individual data, held on the device storage part, and an addition part that adds identification information for identifying each group of individual data extracted by the extraction part to each group of individual data. 
Nakamura teaches device data stored in at least one device held on the device storage part (0058 “the event information storing unit 7 may alternatively be a component of a storage device provided separately from the time-series data processing device 1. In this configuration, the event information generating unit 6 of the time-series data processing device 1 outputs event information to the storage device so that the event information is stored in the event information storing unit 7.”) 
an extraction part that extracts from the time series device data for each of the specific cycles (0040 “event waveform extracting unit 3 extracts an event waveform from each of the time-series data”, extracting of time series takes place. Zhang teaches the specific cycles), a group of individual data corresponding to the specific cycle (0168 “Examples of the information presented by the presentation unit 12 include a list of the groups, a list of time-series data included in each of the groups,”, 0176 “extracted by the event waveform extracting unit 3 and the event waveforms occurring at the same time among the time-series data included in the group in the graphs of the time-series data included in the group.”, extracted data is place into groups), based on the timing at which the device acquired by the acquisition part changes (taught by Takase as shown above)
and an addition part that adds identification information for identifying each group of individual data extracted by the extraction part to each group of individual data (fig. 12, 0174 “the presentation unit 12 generates and presents an information editing screen illustrated in FIG. 12 on the basis of the group list information.”, 0175 “When " Group 1" is selected from the list of groups with use of the input device 206, the operation inputting unit 13 outputs a signal representing the selecting operation to the presentation unit 12.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase with the periodic data from a machine logging of Zhang with the time series data processing device teachings of Nakamura since Nakamura teaches a means for identifying events even when identifying information is not provided using time series data observed in subject equipment (0014). 

Regarding claim 2, Takase, Zhang and Nakamura teach the programmable logic controller according to claim 1.
wherein information indicating the time reference of the extraction period is embedded in an intermediate code of the user program (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, The user program has code that is able to understand the user inputted extraction period. Therefore the extraction period is embedded in the intermediate code of the user program.), and 
the acquisition part acquires information indicating the time reference of the extraction period from the intermediate code (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, col 13 lines 12- 16 “This command is for a bit device in a PLC… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,”, The device which drives the bit device is the acquisition part and receives its instruction from the code of the user program.)

Regarding claim 3, Takase, Zhang and Nakamura teach The programmable logic controller according to claim 1.
Takase further teaches wherein information indicating the time reference of the extraction period is included in the setting information of the user program (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, Information about the extraction period is stored in the user program. The location in the memory where it is stored is the setting information of the user program.) stored in the program storage part (Figure 38, col 15 lines 43-44, “FIG. 38 is an explanatory view illustrating contents of a PLC memory”, The location of the program area for user program is the program storage part and since the extraction period is in the user program this means that the extraction period is also on the program storage part.), and 
the acquisition part acquires information indicating the time reference of the extraction period from the setting information stored in the program storage part (col 15 

Regarding claim 4, Takase, Zhang and Nakamura teach the programmable logic controller according to claim 1.
 Takase further teaches wherein a start position and an end position of the extraction period are defined by information indicating a reference position for extraction of the individual data and information indicating a temporal length of the extraction period (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,”, The information indicating a reference position for extraction of the data is the time which the bit device switches from off to on or on to off. The information indicating a temporal length of the extraction is the accumulated on and off time.)

Regarding claim 5, Takase, Zhang and Nakamura teach the programmable logic controller according to claim 4. 
Takase further teaches wherein the user program is a ladder program (col 4 lines 39-40, “logging setting means is set up in a ladder format. “, col 15 lines 25-26, “FIG. 37 shows an example of a program for an administrative PLC prepared by the data logging program” , col 3 lines 29-31, “user program, the data logging program for the user program must also be changed, and as two functions are executed by one program, maintenance is , the data logging program is in a ladder format.) and the information indicating the reference position is described as timing at which a specific bit device switches from on to off or from off to on in the ladder program (col 13 lines 12-16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching… and develops the values in a shared memory” The bit device is driven between off and on as well as on and off at specific times and is computed. This computed data corresponds with the information indicating the reference position.)

Regarding claim 6, Takase, Zhang and Nakamura teach the programmable logic controller according to claim 5.
 Takase further teaches wherein the information indicating the length of the extraction period is described as a period before and after the timing at which the specific bit device switches from on to off or from off to on (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… accumulated ON time, and accumulated OFF time,”, The accumulated on and off time is the length of the period before and after the timing the bit device switches from on to off or off to on.)

Regarding claim 7, Takase, Zhang and Nakamura teach the programmable logic controller according to claim 4.
Takase further teaches wherein the user program is a ladder program (col 4 lines 39-40, “logging setting means is set up in a ladder format. “, col 15 lines 25-26, “FIG. 37 shows an example of a program for an administrative PLC prepared by the data logging program” , col 3 lines 29-31, “user program, the data logging program for the user program must also be changed, and as two functions are executed by one program, maintenance is , the data logging program is in a ladder format.), and the information indicating the length of the extraction period is described in association with a collection target device in the ladder program (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching… and develops the values in a shared memory”, The extraction period is described in association with the bit device which is the collection target device.).

Regarding claim 8, Takase, Zhang and Nakamura teach the programmable logic controller according to claim 7. 
Takase further teaches wherein the collection target device is every device described between a first description symbol and a second description symbol in the ladder program (figures 34, 36-37, col 10 lines 10-11 “device data used by the program 6-3”, col 15 lines 19-35, “FIG. 36 shows contents of the program 6-3… FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit… and END command indicating a final line of a ladder program”, The device data is the data from the collection target device. Program 6-3 and 6-6 are equivalently the same since they are both the current program. As shown in col. 10, device data is used in the current program and therefore there is a collection target device described since the data from the device is the data from the collection target device. Figures 36 and 37 show the ladder program. The first description symbol is the start of the current program and the second description program is the end of the program labelled 6-7. The collection target device is described in between the two since the device data is used in between the start and end of the program.), and the first description symbol and the second description symbol are paired symbols ( col 15 lines 23-25, “FIG. 36 shows the END command 6-7 specifying the final line of the current 

Regarding claim 10, Takase teaches A data collector connected to a programmable logic controller that controls an operation of a controlled equipment by repeatedly executing a user program, the programmable logic controller including 
a program storage part that stores the user program (col. 1 lines 33-35,“a memory in which programs including user programs and those for data logging are stored”), 
a device storage part that holds a plurality of devices instructable on the user program (col 10 lines 10-14, “FIG. 2 is an explanatory view illustrating contents of a memory on which the administrative PLC 1-20 is developed…designated at the reference numeral 1-8 is a collection bit device”, The memory is the device storage part that holds the plurality of devices that are instructable as can be seen in figure 2.) and including a bit device for storing information of one bit (col 10 lines 13-14, “designated at the reference numeral 1-8 is a collection bit device”, The bit device stores a bit) and a word device for storing information of one word or several words (col 13 lines 8-9, “This command is for a word device in a PLC”, The word device stores a word or a plurality of words.), 
and a program execution part that repeatedly executes the user program stored in the program storage part (shown above) and performs computing processing on information stored in each (col 1 line 25, data from each device is gathered and as explained below the information from the devices is used in the user program.) of the plurality of devices in accordance with the user program (col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17). Then device data conversion is executed (for instance, * 50 (multiplication)) (S 8-18), and the converted device data is written in the user program data 8-13(S 8-19).” Data from the devices are being computed based on the user program.), 
the data collector comprising: 
a data collection part that repeatedly collects device data stored in at least one device [held on the device storage part] (shown above) to form time series device data (col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17), col 2 lines 36-37, “a user program reads out a date and time from the clock and writes the values in the log data”, the device data collected is in time series) [that repeats repeat at a specific cycles of the operation of the controlled equipment]; 
an acquisition part that acquires, based on a user instruction, information indicating a time reference of an extraction period col 15 lines 50-55, “designated at the reference numeral 7-4 is a user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED or others, at 7-6 a data logging program for logging a switch state at a certain time interval, at 7-5 a device area in which data computed by the user program is stored, and at 7-7 a device area in which data logged by the data logging program is stored.” col 13 lines 12- 16 “This command is for a bit device in a PLC… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,”, The I/O device is used by the user to input On/off states to the bit device and is therefore the acquisition part. The extraction period is defined by the timing a bit device switches from on to off or off to on and a period before and after the timing the bit device switches from on to off or from off to on. Logging of the switch data occurs. The device that drives the bit device on and off is the acquisition part and it receives the extraction period from the user. This therefore indicates a time reference of an extraction period.), the information including a device that stores device data changing according to the [specific] cycle (col 15 lines 50-55, “designated at the reference numeral 7-4 is a user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED or others, at 7-6 a data logging program for logging a switch state at a certain time interval, at 7-5 a device area in which data computed by the user program is stored, ; 
an extraction part that extracts [from the time series device data for each of the specific cycles, a group of] individual data corresponding to the [specific cycle], based on the timing at which the device acquired by the acquisition part changes (col 15 lines 50-55, “designated at the reference numeral 7-4 is a user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED or others, at 7-6 a data logging program for logging a switch state at a certain time interval, at 7-5 a device area in which data computed by the user program is stored, and at 7-7 a device area in which data logged by the data logging program is stored.”, the switch state is the individual data that is logged based on the timing at which the I/O device changes. The I/O device as explained above corresponds with the acquisition part.); 
Takase does not teach held on the device storage part, that repeats repeat at a specific cycles of the operation of the controlled equipment, specific cycle, from the time series device data for each of the specific cycles, a group of individual data, and an addition part that adds identification information for identifying each group of the individual data extracted by the extraction part to each group of the individual data.
Zhang does teach device data that repeats repeat at a specific cycles of the operation of the controlled equipment (0017 “a module for detecting periodic event behaviors from machine generated logging”, a machine operates in at a specific cycle by being periodic in its behavior.)
the specific cycle (0017 “a module for detecting periodic event behaviors from machine generated logging”, a machine operates in at a specific cycle by being periodic in its behavior.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase with the 
Takase and Zhang do not teach held on the device storage part, from the time series device data for each of the specific cycles, a group of individual data, and an addition part that adds identification information for identifying each group of the individual data extracted by the extraction part to each group of the individual data.
Nakamura teaches device data stored in at least one device held on the device storage part (0058 “the event information storing unit 7 may alternatively be a component of a storage device provided separately from the time-series data processing device 1. In this configuration, the event information generating unit 6 of the time-series data processing device 1 outputs event information to the storage device so that the event information is stored in the event information storing unit 7.”) 
an extraction part that extracts from the time series device data for each of the specific cycles (0040 “event waveform extracting unit 3 extracts an event waveform from each of the time-series data”, extracting of time series takes place. Zhang teaches the specific cycles), a group of individual data corresponding to the specific cycle (0168 “Examples of the information presented by the presentation unit 12 include a list of the groups, a list of time-series data included in each of the groups,”, 0176 “extracted by the event waveform extracting unit 3 and the event waveforms occurring at the same time among the time-series data included in the group in the graphs of the time-series data included in the group.”, extracted data is place into groups), based on the timing at which the device acquired by the acquisition part changes (taught by Takase as shown above)
and an addition part that adds identification information for identifying each group of the individual data extracted by the extraction part to each group of the individual data .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase with the periodic data from a machine logging of Zhang with the time series data processing device teachings of Nakamura since Nakamura teaches a means for identifying events even when identifying information is not provided using time series data observed in subject equipment (0014). 

Regarding claim 11, Takase, Zhang and Nakamura teach the programmable logic controller according to claim 1. 
Takase further teaches wherein the extraction period is specified by a device instructed by a user (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”). 

Claim 9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takase (US PAT. 6,381,501) in view of Zhang (US PUB. 20170132523, herein Zhang) in further view of Nakamura (US PUB. 20200151199) in further view of Kegoya et al (US PUB. 20060190624).
Regarding claim 9, Takase, Zhang and Nakamura teach the programmable logic controller according to claim 7. 
Takase further teaches the collection target device to be collected by the data collection part is every device described between a first description symbol and a second description symbol in the [flowchart-format motion program] (figures 34, 36-37, , and the first description symbol and the second description symbol are paired symbols (col 15 lines 23-25, “FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit”, The start of the current program and the command to end the current program are the first and second description symbols respectively. The two symbols are paired together.) 
However, Takase, Zhang and Nakamura does not explicitly teach wherein the user program is a flowchart-format motion program, flowchart-motion program 
Kegoya et al does teach wherein the user program is a flowchart-format motion program, flowchart-motion program (0191 lines 6-10 “flow chart, or sequential function chart (SFC) can be used to write a control program,”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase, the periodic data from a machine logging of Zhang and the time series data processing device teachings of Nakamura with the flow chart control program of Kegoya et al because by implementing Kegoya et al’s writing of control programs, Kegoya’s teaching “can be used to 

Regarding claim 12, Takase, Zhang and Nakamura teach A programming support apparatus for supporting a user creating a user program that is repeatedly executed in the programmable logic controller according to claim 1. 
Takase further teaches the apparatus comprising: a display part that displays the user program (col 15 lines 49-50, “user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED”, The inputting of the switch state is done on a display. The input command is part of the user program.); 
a reception part that receives a description of information indicating a time reference of the extraction period in the user program (column 2 lines 13-18, “Then device data conversion is executed (for instance, * 50 (multiplication)) (S 8-18), and the converted device data is written in the user program data 8-13(S 8-19). Then a maximum value, a minimum value, an average, and a total are computed according to the device value”, col 15 lines 49-50, “user program into which a switch ON/OFF state is inputted from an I/O device”, The I/O device is the reception part that receives instruction about the user program from the user. I/O device receives information indicative of the time reference of the extraction period.).
While Takase teaches the user program and programmable logic controller and its storage part as shown above, Takase, Zhang and Nakamura do not teach and a transfer part that transfers the user program to the program storage part of the programmable logic controller.
Kegoya et al further teaches and a transfer part that transfers the user program to the program storage part (Takase teaches the user program, col. 1 lines 33-35, as well as the programmable logic controller and its storage part in col 10 line 28) of the programmable logic controller (0015 lines 7-9, “update a control program of a control unit from the remote location, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase, the periodic data from a machine logging of Zhang and the time series data processing device teachings of Nakamura with the flow chart control program of Kegoya et al because by implementing Kegoya et al’s writing of control programs, Kegoya’s teaching “can be used to write a control program, without developing new control program generating software for each type of the PLCs” (0191).

Regarding claim 13, Takase, Zhang, Nakamura and Kegoya teaches the programming support apparatus according to claim 12.
Takase further teaches further comprising a generation part that generates an intermediate code from the user program (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, The user program has a generation part that generates on/off code from the recognized user input from the I/O device.), 
wherein the generation part embeds the information indicating the time reference of the extraction period into the intermediate code  (col 15 lines 48-50, The user input is embedded by the generation part into the user program. The user program determines the time reference of the extraction period.)

Regarding claim 14, Takase, Zhang, Nakamura and Kegoya teaches The programming support apparatus according to claim 12.
Takase and Kegoya further teach further comprising a setting part that analyzes the user program to acquire information indicating the time reference of the extraction period and generates setting information including the information indicating the time reference of the extraction period (Takase, col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17). Then device data conversion is executed (for instance, * 50 (multiplication)) (S 8-18), and the converted device data is written in the user program data 8-13(S 8-19).” The user program is turned on and off based off user input. The user program defines the extraction time reference based on user input. The part that analyzes whether the user program is on or off and then generates information as to whether the extraction time reference is applied is the setting part.), 
wherein the transfer part (Kegoya, 0015 lines 7-9, “update a control program of a control unit from the remote location, by still using a conventional control program generating means”, The part that updates the control unit is the transfer part) transfers the setting information together with the user program (Takase, col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, col 13 lines 12- 16 “This command is for a bit device in a PLC… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,” The device that drives the bit device is the acquisition part and receives its instruction, specifically the extraction time reference, from the setting information in the program storage part. The device that sends the setting information is the transfer part). 

Regarding claim 15, Takase, Zhang, Nakamura and Kegoya teach the programming support apparatus according to claim 13.
Takase and Nakamura teaches wherein a start position and an end position of the extraction period are defined by information indicating a reference position for extraction of each group of individual data (Nakamura 0168, 0176) and information indicating a temporal length of the extraction period (Takase, col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON 

Regarding claim 16, Takase, Zhang, Nakamura and Kegoya teach the programming support apparatus according to claim 15, 
Takase further teaches wherein the user program is a ladder program (col 4 lines 39-40, “logging setting means is set up in a ladder format. “, col 15 lines 25-26, “FIG. 37 shows an example of a program for an administrative PLC prepared by the data logging program” , col 3 lines 29-31, “user program, the data logging program for the user program must also be changed, and as two functions are executed by one program, maintenance is disadvantageously difficult”, The user program and the data logging program are two functions within the same program. As shown in the col 4 and 15 and fig. 37, the data logging program is in a ladder format.)  and the information indicating the reference position is described as timing at which a specific bit device switches from on to off or from off to on in the ladder program (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching… and develops the values in a shared memory” The bit device is driven between off and on as well as on and off at specific times and is computed. This computed data corresponds with the information indicating the reference position.)

Regarding claim 17, Takase, Zhang, Nakamura and Kegoya teach the programming support apparatus according to claim 16, 
wherein the information indicating the length of the extraction period is described as a period before and after the timing at which the specific bit device switches from on to off or from off to on (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… accumulated ON time, and accumulated OFF time,”, The accumulated on and off time is the length of the period before and after the timing the bit device switches from on to off or off to on.)

Regarding claim 18, Takase, Zhang, Nakamura and Kegoya teach the programming support apparatus according to claim 13. 
Takase further teaches wherein the user program is a ladder program (col 4 lines 39-40, “logging setting means is set up in a ladder format. “, col 15 lines 25-26, “FIG. 37 shows an example of a program for an administrative PLC prepared by the data logging program” , col 3 lines 29-31, “user program, the data logging program for the user program must also be changed, and as two functions are executed by one program, maintenance is disadvantageously difficult”, The user program and the data logging program are two functions within the same program. As shown in the col 4 and 15 and fig. 37, the data logging program is in a ladder format.), and the information indicating the length of the extraction period is described in association with a collection target device in the ladder program (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching… and develops the values in a shared memory”, The extraction period is described in association with the bit device which is the collection target device.).

Regarding claim 19, Takase, Zhang, Nakamura and Kegoya teach the programming support apparatus according to claim 18, 
wherein the collection target device is every device described between a first description symbol and a second description symbol in the ladder program (figures 34, 36-37, col 10 lines 10-11 “device data used by the program 6-3”, col 15 lines 19-35, “FIG. 36 shows contents of the program 6-3… FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit… and END command indicating a final line of a ladder program”, The device data is the data from the collection target device. Program 6-3 and 6-6 are equivalently the same since they are both the current program. As shown in col. 10, device data is used in the current program and therefore there is a collection target device described since the data from the device is the data from the collection target device. Figures 36 and 37 show the ladder program. The first description symbol is the start of the current program and the second description program is the end of the program labelled 6-7. The collection target device is described in between the two since the device data is used in between the start and end of the program.), and the first description symbol and the second description symbol are paired symbols (col 15 lines 23-25, “FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit”, The start of the current program and the command to end the current program are the first and second description symbols respectively. The two symbols are paired together.)

Regarding claim 20, Takase, Zhang, Nakamura and Kegoya teach the programming support apparatus according to claim 13.
 Takase further teaches the collection target device to be collected by the data collection part is every device described between a first description symbol and a second description symbol in the [flowchart-format motion program] (figures 34, 36-37, col 10 lines 10-11 “device data used by the program 6-3”, col 15 lines 19-35, “FIG. 36 shows contents of the program 6-3… FIG. 36 shows the END command 6-7 specifying the final line of , and the first description symbol and the second description symbol are paired symbols (col 15 lines 23-25, “FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit”, The start of the current program and the command to end the current program are the first and second description symbols respectively. The two symbols are paired together.) 
Kegoya et al further teaches wherein the user program is a flowchart-format motion program, flowchart-format motion program (0191 lines 6-10 “flow chart, or sequential function chart (SFC) can be used to write a control program,”)

Relevant Prior Art 
	Inagaki et al (US PUB. 20160279794) has been deemed relevant prior art since it is also focused on extracting time series data. 

Response to Arguments
Applicant’s arguments, filed 7/2/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view 
Applicant argues on pages 8-10 that the cited references do not teach group of individual data. However, Nakamura teaches grouping of time series data (0168 0176). 
Applicant further argues that Endo’s identification teachings do not teach identifying each group of individual data as is now claimed. However, Nakamura teaches a presentation unit which shows name for the different groups of individual data and is displayed for each group since the display shows groups named Group 1, Group 2 (fig. 12, 0174).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116